 1
 2                                                                        JS-6
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT
 7
                           CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    DANIEL M. DAVIS,                            Case No. CV 19-3575-DOC (KK)
11                              Petitioner,
12                         v.                     JUDGMENT
13    FILIPE MARTINEZ, JR., Warden,
14                              Respondent.
15
16
17          Pursuant to the Order Dismissing Action for Lack of Subject Matter
18   Jurisdiction,
19          IT IS HEREBY ADJUDGED that this action is DISMISSED without
20   prejudice.
21
22   Dated: June 6, 2019
                                              HONORABLE DAVID O. CARTER
23                                            United States District Judge
24
25
26
27
28
